Citation Nr: 1512838	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-40 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the RO in St. Paul, Minnesota that in pertinent part, denied service connection for bilateral hearing loss.

The Veteran initially requested a Board hearing, but withdrew his hearing request in September 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that exposure to the noise from artillery fire during service caused his current bilateral hearing loss.

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  

The evidence reflects that during the appeal, the Veteran has demonstrated sufficient bilateral hearing loss according to 38 C.F.R. § 3.385 to be considered a disability by VA standards.  Resolution of his appeal turns on whether the current bilateral hearing loss is attributable to his military service.  He has submitted credible lay statements of noise exposure from artillery in service, and has stated that his ears have been ringing since separation from service.  See his July 2009 statement.  

The Veteran underwent a VA audiological examination in February 2010, at which time the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and opined that his hearing loss was not related to noise exposure in service, as audiometry tests were normal on separation from service.  Based on the Veteran's lay statements, the examiner opined that tinnitus was related to service, and also stated that it was as likely as not that tinnitus was a symptom associated with his hearing loss.

Hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In February 2011, the AOJ obtained an addendum medical opinion with a supporting rationale.  In the February 2011 addendum, another VA examiner cited an Institute of Medicine (IOM) report to the effect that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely, and opined that the Veteran's current hearing loss was not due to or aggravated by service.   

The Board notes that service department audiometric readings prior to November 1, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  The Veteran's enlistment examination was performed on a Rudmose audiometer in April 1966, and his separation examination was performed in April 1969.

In June 2011, the AOJ obtained another VA medical addendum opinion, in which the original VA examiner stated that after converting the results of the Veteran's April 1966 service enlistment audiometric test from ASA units to ISO units, the results were as follows:  25, 15, 13.5 and 24.5 on the right, and 25, 25, 18.5 and 24.5 on the left, at 500, 1000, 2000, and 4000 Hertz.  He noted that audiometric testing on separation examination revealed right ear decibel thresholds of 15, 15, 15, and 15, and left ear decibel thresholds of 15, 15, 20 and 20, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  He indicated that there was no significant shift in the Veteran's in-service hearing thresholds once the 1966 test results were converted, and that the hearing thresholds actually improved in some cases.

In contrast, in an October 2010 private medical opinion, Dr. F. stated that he had reviewed the Veteran's service treatment records and found a decibel shift (loss) in his hearing acuity during service, and that his hearing loss had a configuration consistent with hearing loss caused by noise exposure.  He opined that the Veteran's current hearing loss was caused by his military noise exposure.  It appears that Dr. F. did not convert the results of the April 1966 audiometric test from ASA units to ISO units, prior to opining that there was a decibel shift in the Veteran's hearing acuity from entrance to separation.  

The VA examiner's February 2010 and June 2011 conclusions regarding bilateral hearing loss do not account for the Veteran's lay account in July 2009 of ringing in his ears since service, even though the examiner found in February 2010 that his tinnitus was a symptom associated with his hearing loss.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board finds that an addendum VA opinion is necessary, in which the examiner comments on the Veteran's reported lay history of hearing impairment and tinnitus symptoms, and on whether the Veteran's current hearing loss is a delayed reaction to the noise exposure experienced in service.  In this regard, the Board notes that the Veteran's representative has contended that a more recent study on delayed onset hearing loss and progressive ear damage, written by Dr. Kujawa in 2009, is the current state of the art as to this issue, and is more authoritative than the 2005 IOM report referenced by the VA examiner.  The examiner is asked to comment on this issue.

The Veteran is advised that he may submit lay statements or other evidence as to the date of onset of his hearing loss symptoms.

In addition, relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for hearing loss since service.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file. 

2.  After the above has been completed to the extent possible, return the claims file to the VA examiner who conducted the February 2010 VA examination, if available.  Following review of the claims file and the February 2010 examination report and subsequent addendum medical opinions, the examiner should further explain the medical basis for his conclusion that the Veteran's hearing loss is less likely than not related to his period of service from June 1966 to June 1969.  

(a) The examiner is asked to comment on the Veteran's reported lay history of hearing impairment and tinnitus symptoms.  The examiner is asked to clarify his February 2010 and June 2011 negative conclusions regarding bilateral hearing loss, in light of the Veteran's lay account in July 2009 of ringing in his ears since service, and the examiner's prior finding that the Veteran's tinnitus is a symptom associated with his hearing loss.  

(b) The examiner should explain why the Veteran's current hearing loss is not simply a delayed reaction to the noise exposure experienced in service, considering any relevant studies on delayed onset hearing loss and progressive ear damage.  The examiner is asked to comment on the 2009 Kujawa study cited by the Veteran's representative.

If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  If the original examiner is not available, the claims file should be provided to another audiologist to obtain the requested opinion. 

3.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




